The appellant was convicted of assault with intent to murder in the District Court of Jefferson County, and his punishment assessed at two years in the penitentiary.
The record discloses that the appellant, his brother, Horace Thibedeaux, the prosecuting witness, Faux, and many others were attending a party on the night of the difficulty; that the appellant was under the influence of intoxicating liquor and insisted upon dancing with the daughter of the prosecuting witness, over the latter's protest and against the wishes of his daughter; and that while Faux and the appellant were in a controversy relative to said matter, Horace Thibedeaux interceded in behalf of his brother, which resulted in a fight between Horace and Faux, during which the appellant shot Faux in the back with a pistol. It was the contention of the state that the appellant shot the prosecuting witness with malice and with the specific intent to kill him. The appellant defended upon the ground that his acts were in defense of himself and his brother. The appellant testified that at the time he shot the witness Faux the latter had his brother down and was choking him, and had threatened to kill him, appellant, and that he was of the opinion that the witness would attack him as soon as he had finished his brother, and that the reason why he shot the witness was to protect himself and his brother against the assault of Faux. Upon cross-examination by the state the appellant further testified that he did not intend to hurt Faux, but shot him on account of being scared and for the purpose of scaring Faux and making him desist from his attack upon Horace Thibedeaux. *Page 135 
The court gave a charge to the jury, at the request of the appellant's acting in defense of himself and his brother, and also charged the jury that if the appellant's mind was incapable of cool reflection at the time of the shooting, he would be guilty of no higher offense that aggravated assault. The appellant contends that the court committed reversible error in failing to instruct the jury that if he, appellant, shot Faux for the purpose of scaring him and without any intention of hurting him, he would be guilty of no higher offense than aggravated assault. We are unable to agree with this contention, and under a similar state of facts, in the case of Cade v. State, 96 Tex.Crim. Rep., 258 S.W. 484, this court held that a failure on the part of the court to give such a charge was not reversible error. Under the facts of this case, in connection with the charge of the court, as given, we are of the opinion that if the court erred in failing to charge on this phase of the case, same was not of such a harmful nature as would warrant this court in reaching the conclusion that it was calculated to injure the rights of the appellant, or that he did not get a fair and impartial trial. For that reason, this court would be unauthorized to reverse this case, under Art. 666, C. C. P.
After a careful examination of the entire record, we are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.